Citation Nr: 0528827	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  01-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed rheumatoid 
arthritis, to include as secondary to the veteran's service-
connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity.  

2.  Entitlement to service connection for claimed right 
shoulder impingement, to include as secondary to the 
veteran's service-connected axillary lymphangitis with 
chronic venous insufficiency of the right upper extremity.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in March 2005.  

In a September 2005 Supplemental Statement of the Case, the 
RO listed the issue of an increased evaluation for axillary 
lymphangitis with chronic venous insufficiency of the right 
upper extremity.  This issue had previously been on appeal 
but was adjudicated by the Board in the noted March 2005 
decision; it is thus not presently on appeal.  

However, as the issue was also raised by the veteran's 
representative in an October 2005 written brief presentation, 
the Board refers this matter back to the RO for any indicated 
action.  

The issue of service connection for right shoulder 
impingement, to include as secondary to the veteran's 
service-connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity, is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran currently is not shown to be suffering from 
rheumatoid arthritis.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
rheumatoid arthritis due to disease or injury that was 
incurred in or aggravated by service; nor may any be presumed 
to have been incurred in service; nor is any proximately due 
to or the result of the service-connected axillary 
lymphangitis with chronic venous insufficiency of the right 
upper extremity.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a July 2005 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Board has reviewed the entire claims file 
but observes that the veteran has not, to date, been 
diagnosed with rheumatoid arthritis.  The Board is aware that 
he has been treated for several different disorders that are 
productive of pain, including to axillary lymphangitis with 
chronic venous insufficiency of the right upper extremity, 
right upper extremity complex pain syndrome and right 
shoulder impingement.  

In view of his treatment for pain symptoms, the Board 
remanded this case back to the RO in March 2005 for a VA 
examination to determine whether he actually had rheumatoid 
arthritis.  

In June 2005, the veteran underwent a VA examination with an 
examiner who reviewed the claims file but determined that he 
was unable to "make a diagnosis of rheumatoid arthritis 
based on the information that [he had] seen to state whether 
or not [the veteran] [did] or [did] not have this 
diagnosis."  

Indeed, the only evidence of record suggesting a current 
diagnosis of rheumatoid arthritis is the veteran's own lay 
opinion, as indicated in his May 2002 claim.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis, to include as secondary to his service-
connected axillary lymphangitis with chronic venous 
insufficiency of the right upper extremity, and this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for rheumatoid arthritis, to include as 
secondary to the veteran's service-connected axillary 
lymphangitis with chronic venous insufficiency of the right 
upper extremity, is denied.  




REMAND

In the March 2005 remand, the Board sought further 
development on the claim of service connection for right 
shoulder impingement, to include as secondary to the 
veteran's service-connected axillary lymphangitis with 
chronic venous insufficiency of the right upper extremity.  

Following a VA examination, the RO granted service connection 
for right upper extremity complex regional pain syndrome in a 
July 2005 rating decision.  A 30 percent evaluation was 
assigned by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005), which concerns limitation of motion of the arm.  

However, the RO continued its denial of entitlement to 
service connection for right shoulder impingement.  

It is unclear whether the veteran considers the grant of 
service connection for right upper extremity complex regional 
pain syndrome to be a full grant of the benefit sought on 
appeal as to the right shoulder, and this matter should be 
clarified by the RO.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran to seek 
clarification as to whether he seeks to 
continue his appeal on the issue of 
service connection for right shoulder 
impingement, to include as secondary to 
his service-connected axillary 
lymphangitis with chronic venous 
insufficiency of the right upper 
extremity.  The veteran's response should 
be documented in the claims file.  All 
indicated development should be 
undertaken based on the veteran's 
response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


